DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2019, 8/6/2019, 9/18/2019, 2/7/2020, 12/22/2020, 4/27/2021, 8/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 31-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected “group II”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
As a result the restriction electing claims 1-30 is made FINAL.
Claim Objections
6 objected to because of the following informalities:  “configured to transmits” appears to be misspelling of “configured to transmit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims’ lines 2-3 recite:  “send” “upon receipt of the text data corrected by said one of the communication terminals” “an update notice indicative of update of display to the communication terminals”. This implies the “update notice” follows the “correct[ing]” of the “text data”.  The last two lines of the claim recite: “transmit the corrected text data, after sending the update notice”. This is expressly indicating that the “update notice” follows the “correct[ing]” of the “text data”, since there is no physical correction unless it is “transmitted” to a “communication terminal”. The examiner therefore interpreted the claim according to the part on lines 2-3 of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 13-17, 20, 24, 28-30 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lord et al. (US 2015/0336578).
Regarding claim 1, Lord et al. do teach a signal processing apparatus configured to correlate a plurality of communication terminals as a group and enable one-to-many communications from one of the communication terminals in the group to remaining one or more of the communication terminals in the group (¶ 0720: “In some embodiments, the AEFS” (signal processing apparatus) “is configured to receive data that represents speech signals” (is signal processing) “from a voice conference” (attributed to a group) “amongst multiple speakers. The multiple speakers may be remotely located from one another, such as by being in different rooms within a building, by being in different buildings within a site or campus, by being in different cities, or the like. Typically, the multiple speakers are each using a conferencing device” (of communication terminals) “such as a land-line telephone, cell phone, smart phone, 
the signal processing apparatus comprising processing circuitry configured to:
assign a transmission right to one of the communication terminals in the group, the transmission right being a right to transmit data (¶ 1420 sentence 1: “At block 23.7902, the process performs transmitting” (transmission which requires an assigned transmission right) “the text along with an audio representation of the utterance and an identifier of the speaker” (associated with the communication terminal of the “speaker” (user) in the “voice conference” (group)) “to a remote conferencing device” (to another communication terminal in the group));
generate text data based on voice data from said one of the communication terminals in possession of the transmission right (¶ 1420 sentence 2: “After having performed the speech recognition” (generating from voice data in the terminal associated with the transmitted data) “the mobile device may transmit the obtained text” (text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device”);

transmit, after the texting completion notice is given, the generated text data to at least one of the communication terminals in the group (Fig. 21C referring to a “Transcript” (a generated text of a conversation transmitted between “Joe” “Bill” and “Bob”): “Joe: Can we discuss the next item on the agenda, the deadline?” (i.e., “Joe” (“identifier of the speaker” (the texting completion notice)) is transmitted before “Can we discuss the next item on the agenda, the deadline?” (generated text data to at least one of the other communication terminals in the group e.g. belonging to the speaker “Bill” and/or “Bob”)).

Regarding claim 2, Lord et al. do teach the signal processing apparatus according to claim 1, further comprising a memory configured to retain the voice data (¶ 1216 sentence 1: “The AEFS 21.100” (a memory of the “AEFS” (signal processing apparatus)) 
wherein the processing circuitry is configured to generate the text data based on the voice data retained in the memory (¶ 0983: “At block 15.10501, the process performs recording” (saving in a memory) “the data representing speech signals” (e.g., the voice data) “from the voice conference. The process may record speech, and then use such recordings for later playback, as a source for transcription” (for generation of the text data) “or for other purposes”; ¶ 1216 sentence 2: “For example, the AEFS 21.100 may associate a timestamp with speaker-related information, such a transcription of an utterance (e.g., generated by a speech recognition process)” (the “transcription” is a result of “speech recognition”)).

Regarding claim 5, Lord et al. do teach the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to give the texting completion notice to a communication terminal eligible to be in the group (¶ 1420: “transmitting” (giving) “the text along with an audio representation of utterance and an identifier of the speaker” (a texting completion notice) “to a remote conferencing device” (to a communication terminal eligible to receive it in the “conference” (group))).


generate translated text data by subjecting the generated text data to translation processing according to a setting of language ( ¶ 0529: “At block 11.103, the process performs translating” (translation) “the utterance in the first language into a message in a second language, based on the speaker-related information” (according to a setting of language) “The utterance may be translated by first performing speech recognition on the data representing the speech signal to convert the utterance into textual form. Then, the text” (of the text data) “of the utterance may be translated into the second language using a natural language processing and/or machine translation techniques”);
give a translation completion notice indicative of completion of the translation processing to one or more of the communication terminals in the group for which the language is set (¶ 0511 sentence 2: “The AEFS 9.100 may also or instead audibly notify” (give a translation completion notice) “via a speaker of a hearing device 9.120, the user 9.104 to view a translation” (indicative of completion of translation) “or other information displayed on the hearing device 9.120”); and
transmit the translated text data after the translation completion notice is given (¶ 0667: “At block 11.6201, the process performs transmitting” (transmitting) “the message in the second language from a smart phone or portable media device to the second device. For example a smart phone may forward” (a translation text which was 

Regarding claim 13, Lord et al. do teach a signal processing apparatus configured to correlate a plurality of communication terminals as a group and enable one-to-many communications from one of the communication terminals in the group to remaining one or more of the communication terminals in the group (¶ 0720: “In some embodiments, the AEFS” (signal processing apparatus) “is configured to receive data that represents speech signals” (is signal processing) “from a voice conference” (attributed to a group) “amongst multiple speakers. The multiple speakers may be remotely located from one another, such as by being in different rooms within a building, by being in different buildings within a site or campus, by being in different cities, or the like. Typically, the multiple speakers are each using a conferencing device” (of communication terminals) “such as a land-line telephone, cell phone, smart phone, computer, or the like, to communicate with one another”; ¶ 0722 sentence 3+: “In particular, a first speaker 13.102a (who may also be referred to as a "user") is engaging in a voice conference with speakers 13.102b and 13.102c.” (Enabling one to many communications in the group); “Speakers” “are each respectively using a conferencing device” (using one or more communication terminals in the group)), 
the signal processing apparatus comprising processing circuitry configured to:

generate text data based on voice data from said one of the communication terminals in possession of the transmission right (¶ 1420 sentence 2: “After having performed the speech recognition” (generating from voice data in the terminal associated with the transmitted data) “the mobile device may transmit the obtained text” (text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device”);
transmit the generated text data to at least one of the communication terminals in the group (¶ 1420 sentence 2: “After having performed the speech recognition” “the mobile device may transmit” (transmit) “the obtained text” (the text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device” (to at least one of the communication terminals in the group));


Regarding claim 14, Lord et al. do teach a communication system comprising: a plurality of communication terminals; and a signal processing apparatus configured to correlate the communication terminals as a group and enable one-to-many communications from one of the communication terminals in the group to remaining one or more of the communication terminals in the group (¶ 0720: “In some embodiments, the AEFS” (signal processing apparatus) “is configured to receive data that represents speech signals” (is signal processing) “from a voice conference” (attributed to a group) “amongst multiple speakers. The multiple speakers may be remotely located from one another, such as by being in different rooms within a building, by being in different buildings within a site or campus, by being in different cities, or the like. Typically, the multiple speakers are each using a conferencing device” (of communication terminals) “such as a land-line telephone, cell phone, smart phone, computer, or the like, to communicate with one another”; ¶ 0722 sentence 3+: “In 
Wherein the signal processing apparatus comprising processing circuitry configured to:
assign a transmission right to one of the communication terminals in the group, the transmission right being a right to transmit data (¶ 1420 sentence 1: “At block 23.7902, the process performs transmitting” (transmission which requires an assigned transmission right) “the text along with an audio representation of the utterance and an identifier of the speaker” (associated with the communication terminal of the “speaker” (user) in the “voice conference” (group)) “to a remote conferencing device” (to another communication terminal in the group));
generate text data based on voice data from said one of the communication terminals in possession of the transmission right (¶ 1420 sentence 2: “After having performed the speech recognition” (generating from voice data in the terminal associated with the transmitted data) “the mobile device may transmit the obtained text” (text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device”);

transmit, after the texting completion notice is given, the generated text data to at least one of the communication terminals in the group (Fig. 21C referring to a “Transcript” (a generated text of a conversation transmitted between “Joe” “Bill” and “Bob”): “Joe: Can we discuss the next item on the agenda, the deadline?” (i.e., “Joe” (“identifier of the speaker” (the texting completion notice)) is transmitted before “Can we discuss the next item on the agenda, the deadline?” (generated text data to at least one of the other communication terminals in the group e.g. belonging to the speaker “Bill” and/or “Bob”)).

Regarding claim 15, Lord et al. do teach a communication system comprising: a plurality of communication terminals; and a signal processing apparatus configured to correlate a plurality of communication terminals as a group and enable one-to-many 
Wherein the signal processing apparatus comprising processing circuitry configured to
assign a transmission right to one of the communication terminals in the group, the transmission right being a right to transmit data (¶ 1420 sentence 1: “At block 23.7902, the process performs transmitting” (transmission which requires an assigned transmission right) “the text along with an audio representation of the utterance and an 
generate text data based on voice data from said one of the communication terminals in possession of the transmission right (¶ 1420 sentence 2: “After having performed the speech recognition” (generating from voice data in the terminal associated with the transmitted data) “the mobile device may transmit the obtained text” (text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device”);
and transmit the generated text data to at least one of the communication terminals in the group (¶ 1420 sentence 2: “After having performed the speech recognition” “the mobile device may transmit” (transmit) “the obtained text” (the text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device” (to at least one of the communication terminals in the group));
wherein the processing circuitry is configured to generate the text data in response to release of the transmission right (Fig. 21C referring to a “Transcript” (a generated text of a conversation transmitted between “Joe” “Bill” and “Bob”): “Joe: Can we discuss the next item on the agenda, the deadline?” (i.e., this text is generated 

Regarding claim 16, Lord et al. do teach a communication method performed by a signal processing apparatus configured to correlate a plurality of communication terminals as a group and enable one-to-many communications from one of the communication terminals in the group to remaining one or more of the communication terminals in the group (¶ 0720: “In some embodiments, the AEFS” (signal processing apparatus) “is configured to receive data that represents speech signals” (is signal processing) “from a voice conference” (attributed to a group) “amongst multiple speakers. The multiple speakers may be remotely located from one another, such as by being in different rooms within a building, by being in different buildings within a site or campus, by being in different cities, or the like. Typically, the multiple speakers are each using a conferencing device” (of communication terminals) “such as a land-line telephone, cell phone, smart phone, computer, or the like, to communicate with one another”; ¶ 0722 sentence 3+: “In particular, a first speaker 13.102a (who may also be referred to as a "user") is engaging in a voice conference with speakers 13.102b and 13.102c.” (Enabling one to many communications in the group); “Speakers” “are each respectively using a conferencing device” (using one or more communication terminals in the group)), 

generating text data based on voice data from one of the communication terminals in the group, which is assigned with a transmission right, wherein the transmission right is a right to transmit data (¶ 1420 sentence 1: “At block 23.7902, the process performs transmitting” (transmission which requires an assigned transmission right to transmit data) “the text” (and generate text data) “along with an audio representation of the utterance” (based on voice data) “and an identifier of the speaker” (associated with the communication terminal of the “speaker” (user) in the “voice conference” (group)) “to a remote conferencing device” (to another communication terminal in the group));
sending, after generating the text data,  a texting completion notice indicative of completion of texting processing to the communication terminals in the group (¶ 1420 sentence 2: “After having performed the speech recognition” “the mobile device may transmit the obtained text along with an identifier of the speaker” (a texting completion notice) “and the audio representation of the speaker’s utterance to a remote system or device” (is sent to  all the communication terminals in the “voice conference” (group)) “In this manner, the speech recognition load may be distributed among multiple distributed communication devices used by the speakers in the voice conference”); and
transmitting, after sending the texting completion notice is given, the generated text data to at least one of the communication terminals in the group (Fig. 21C referring 

Regarding claim 17, Lord et al. do teach the communication method according to claim 16, further comprising retaining, in a memory, the voice data from said one of the communication terminals in possession of the transmission right (¶ 1216 sentence 1: “The AEFS 21.100” (a memory of the “AEFS” (signal processing apparatus)) “then determines and/or records (e.g., stores, saves)” (to “record” (retain)) “conference history information” (e.g. voice data) “based on the determined speaker-related information” (from said one of the communication terminals with transmission right)),
wherein the text data is generated based on the voice data retained in the memory (¶ 0983: “At block 15.10501, the process performs recording” (saving in a memory) “the data representing speech signals” (e.g., the voice data) “from the voice conference. The process may record speech, and then use such recordings for later playback, as a source for transcription” (for generation of the text data) “or for other purposes”; ¶ 1216 sentence 2: “For example, the AEFS 21.100 may associate a 

Regarding claim 20, Lord et al. do teach the communication method according to claim 16, further comprising sending the texting completion notice to a communication terminal eligible to be in the group (¶ 1420: “transmitting” (sending) “the text along with an audio representation of utterance and an identifier of the speaker” (a texting completion notice) “to a remote conferencing device” (to a communication terminal eligible to receive it in the “conference” (group))).

Regarding claim 24, Lord et al. do teach the communication method according to claim 16, further comprising:
generating translated text data by subjecting the generated text data to translation processing according to a setting of language ( ¶ 0529: “At block 11.103, the process performs translating” (translation) “the utterance in the first language into a message in a second language, based on the speaker-related information” (according to a setting of language) “The utterance may be translated by first performing speech recognition on the data representing the speech signal to convert the utterance into textual form. Then, the text” (of the text data) “of the utterance may be translated into 
sending a translation completion notice indicative of completion of the translation processing to one or more of the communication terminals in the group for which the language is set (¶ 0511 sentence 2: “The AEFS 9.100 may also or instead audibly notify” (send a translation completion notice) “via a speaker of a hearing device 9.120, the user 9.104 to view a translation” (indicative of completion of translation) “or other information displayed on the hearing device 9.120”); and
transmitting the translated text data after the translation completion notice (¶ 0667: “At block 11.6201, the process performs transmitting” (transmitting) “the message in the second language from a smart phone or portable media device to the second device. For example a smart phone may forward” (a translation text which was notified in one device afterwards) “the translated utterance to a desktop computing system for display on an associated monitor” (to another device)).

Regarding claim 28, Lord et al. do teach a communication method performed by a signal processing apparatus configured to correlate a plurality of communication terminals as a group and enable one-to-many communications from one of the communication terminals in the group to remaining one or more of the communication terminals in the group (¶ 0720: “In some embodiments, the AEFS” (signal processing 
the communication method comprising:
receiving voice data from one of the communication terminals in the group, which is assigned with a transmission right, wherein the transmission right is a right to transmit data (¶ 1420 sentence 1: “At block 23.7902, the process performs transmitting” (transmission which requires an assigned transmission right) “the text along with an audio representation of the utterance” (a received voice data) “and an identifier of the speaker” (associated with the communication terminal of the “speaker” 
generating, in response to release of the transmission right,  text data based on the received voice data (¶ 1420 sentence 2: “After having performed the speech recognition” (generating from voice data in the terminal associated with the transmitted data) “the mobile device may transmit the obtained text” (text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device”; Fig. 21C referring to a “Transcript” (a generated text of a conversation transmitted between “Joe” “Bill” and “Bob”): “Joe: Can we discuss the next item on the agenda, the deadline?” (i.e., this text is generated following “utterance” (release of transmission right) by “Joe” (¶ 01234 second column lines 5-6));
transmitting the generated text data to at least one of the communication terminals in the group (¶ 1420 sentence 2: “After having performed the speech recognition” “the mobile device may transmit” (transmit) “the obtained text” (the text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device” (to at least one of the communication terminals in the group)).

Regarding claim 29, Lord et al. do teach a non-transitory computer readable storage medium storing a program (claim 19: “A non-transitory computer-readable 
Which causes a processor of a  signal processing apparatus configured to correlate a plurality of communication terminals as a group and enable one-to-many communications from one of the communication terminals in the group to remaining one or more of the communication terminals in the group (¶ 0720: “In some embodiments, the AEFS” (signal processing apparatus) “is configured to receive data that represents speech signals” (is signal processing) “from a voice conference” (attributed to a group) “amongst multiple speakers. The multiple speakers may be remotely located from one another, such as by being in different rooms within a building, by being in different buildings within a site or campus, by being in different cities, or the like. Typically, the multiple speakers are each using a conferencing device” (of communication terminals) “such as a land-line telephone, cell phone, smart phone, computer, or the like, to communicate with one another”; ¶ 0722 sentence 3+: “In particular, a first speaker 13.102a (who may also be referred to as a "user") is engaging in a voice conference with speakers 13.102b and 13.102c.” (Enabling one to many communications in the group); “Speakers” “are each respectively using a conferencing device” (using one or more communication terminals in the group)), 
To perform processing comprising:

generating text data based on voice data from said one of the communication terminals in possession of the transmission right (¶ 1420 sentence 2: “After having performed the speech recognition” (generating from voice data in the terminal associated with the transmitted data) “the mobile device may transmit the obtained text” (text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device”);
giving a texting completion notice indicative of completion of texting processing to the communication terminals in the group (¶ 1420 sentence 2: “After having performed the speech recognition” “the mobile device may transmit the obtained text along with an identifier of the speaker” (a texting completion notice) “and the audio representation of the speaker’s utterance to a remote system or device” (is given to  all the communication terminals in the “voice conference” (group)) “In this manner, the 
transmitting, after the texting completion notice is given, the generated text data to at least one of the communication terminals in the group (Fig. 21C referring to a “Transcript” (a generated text of a conversation transmitted between “Joe” “Bill” and “Bob”): “Joe: Can we discuss the next item on the agenda, the deadline?” (i.e., “Joe” (“identifier of the speaker” (the texting completion notice)) is transmitted before “Can we discuss the next item on the agenda, the deadline?” (generated text data to at least one of the other communication terminals in the group e.g. belonging to the speaker “Bill” and/or “Bob”)).

Regarding claim 30, Lord et al. do teach a non-transitory computer readable storage medium storing a program (claim 19: “A non-transitory computer-readable medium including contents that are configured, when executed, to cause a computing system to perform a method”)
Which causes a processor of a signal processing apparatus configured to correlate a plurality of communication terminals as a group and enable one-to-many communications from one of the communication terminals in the group to remaining one or more of the communication terminals in the group (¶ 0720: “In some embodiments, the AEFS” (signal processing apparatus) “is configured to receive data 
To perform processing comprising: 
assigning a transmission right to one of the communication terminals in the group, the transmission right being a right to transmit data (¶ 1420 sentence 1: “At block 23.7902, the process performs transmitting” (transmission which requires an assigned transmission right) “the text along with an audio representation of the utterance and an identifier of the speaker” (associated with the communication terminal of the “speaker” (user) in the “voice conference” (group)) “to a remote conferencing device” (to another communication terminal in the group));

and transmitting the generated text data to at least one of the communication terminals in the group (¶ 1420 sentence 2: “After having performed the speech recognition” “the mobile device may transmit” (transmit) “the obtained text” (the text data) “along with an identifier of the speaker and the audio representation of the speaker’s utterance to a remote system or device” (to at least one of the communication terminals in the group));
wherein the text data is generated in response to release of the transmission right (Fig. 21C referring to a “Transcript” (a generated text of a conversation transmitted between “Joe” “Bill” and “Bob”): “Joe: Can we discuss the next item on the agenda, the deadline?” (i.e., this text is generated following “utterance” (release of transmission right) by “Joe” (¶ 01234 second column lines 5-6)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Hussain et al. (US 2013/0102288).
Regarding claim 3, Lord et al. do not specifically disclose the signal processing apparatus according to claim 2, wherein the processing circuitry is configured to generate the text data based on the voice data retained in the memory, in response to the voice data in the memory reaching a predetermined volume or in response to release of the transmission right before the voice data in the memory reaching the predetermined volume.
Hussain et al. do teach the signal processing apparatus according to claim 2, wherein the processing circuitry is configured to generate the text data based on the voice data retained in the memory, in response to the voice data in the memory reaching a predetermined volume or in response to release of the transmission right before the voice data in the memory reaching the predetermined volume (claim 16: “transmit a request for permission to transcribe the audio voice data originating from the telephony communication session, and receive a message responsive the 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of transcription of voice data in a “video conferencing” of Hussain et al. into that of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. “devices” (communication terminals) “prevent inadvertent recording of audio voice data” and thus save memory as disclosed in Hussain et al. ¶ 0051 last 8 lines.

Regarding claim 18, Lord et al. do not specifically disclose the communication method according to claim 17, wherein the text data is generated based on the voice data retained in the memory, in response to the voice data in the memory reaching a predetermined volume or in response to release of the transmission right before the voice data in the memory reaching the predetermined volume.

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of transcription of voice data in a “video conferencing” of Hussain et al. into that of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. “devices” (communication terminals) “prevent inadvertent recording of audio voice data” and thus save memory as disclosed in Hussain et al. ¶ 0051 last 8 lines.


Claims 4, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Johnson (US 2007/0088553).
Regarding claim 4, Lord et al. do not specifically disclose the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to generate the text data in response to release of the transmission right.
Johnson does teach the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to generate the text data in response to release of the transmission right (¶ 0031 last 12 lines: “the speech recognition software is used right at the time of the speech transmission” (in response to release of transmission right) “to transcribe it immediately” (the speech is converted to generate text data) “and thereafter the “speech” can be further transmitted (or sent by any mode) as text, computer-generated voice font, or other reliable transmission”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods pertaining to “speech transmissions” of Johnson into those of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. to have a more “reliable transmission” technique as disclosed in Johnson ¶ 0031 last 8 lines.

Regarding claim 19, Lord et al. do not specifically disclose the communication method according to claim 16, wherein the text data is generated in response to release of the transmission right.
Johnson does teach the communication method according to claim 16, wherein the text data is generated in response to release of the transmission right (¶ 0031 last 12 lines: “the speech recognition software is used right at the time of the speech transmission” (in response to release of transmission right) “to transcribe it immediately” (the speech is converted to generate text data) “and thereafter the “speech” can be further transmitted (or sent by any mode) as text, computer-generated voice font, or other reliable transmission”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the methods pertaining to “speech transmissions” of Johnson into those of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. to have a more “reliable transmission” technique as disclosed in Johnson ¶ 0031 last 8 lines.

Claims 6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Sarker et al. (US Patent 7,236,580).

Sarkar et al. do teach the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to transmits, in response to a start request sent from at least one of the communication terminals in receipt of the texting completion notice and requesting start of display of a character based on the text data, the text data to said at least one of the communication terminals having sent the start request (Abstract lines 1+: “a method for conducting a conference call between two or more participants” “receiving an indication of a request” (a first request sent by) “for text from a participant” (a user from one of the communication terminals) “converting, in response to the indication, any speech of the other participants of the conference call into text” (upon a texting completion notice by the “other participant” (another communication terminal)) “sending the text” (transmitting the textual data) “to a device” (to the communication terminal) “associated with the participant who requested the text” (who sent the request) “The device is operable to display the text” 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “indication of request” in a “conference call” among conference “participants” of Sarkar et al. into the “communication system” “150” of Lord et al. would enable the combined system and associated methods to perform in combination as they do separately and to further enable Lord et al. to avoid transmission of all  data of a “conference history” to all the participants and do so only in response to a request by a participant so as to avoid unnecessary data transfer among the participants.

Regarding claim 21, Lord et al. do not specifically disclose the communication method according to claim 16, further comprising, in response to a start request sent from at least one of the communication terminals in receipt of the texting completion notice and requesting start of display of a character based on the text data, transmitting the text data to said at least one of the communication terminals having sent the start request.
Sarkar et al. do teach the communication method according to claim 16, further comprising, in response to a start request sent from at least one of the communication terminals in receipt of the texting completion notice and requesting start of display of a 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “indication of request” in a “conference call” among conference “participants” of Sarkar et al. into the “communication system” “150” of Lord et al. would enable the combined system and associated methods to perform in combination as they do separately and to further enable Lord et al. to avoid transmission of all  data of a “conference history” to all the participants and do so only in response to a request by a participant so as to avoid unnecessary data transfer among the participants.


Claims 7, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Field et al. (US Patent 6,651,042).
Regarding claim 7, Lord et al. do not specifically disclose the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to transmit, in response to a reproduction request sent from at least one of the communication terminals in receipt of the text data and requesting reproduction of a voice corresponding to the text data, call data corresponding to the text data to said at least one of the communication terminals having sent the reproduction request.
Field et al. do teach the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to transmit, in response to a reproduction request sent from at least one of the communication terminals in receipt of the text data and requesting reproduction of a voice corresponding to the text data, call data corresponding to the text data to said at least one of the communication terminals having sent the reproduction request (Col. 9 lines 43+: “during teleconferences, each segment of a transcribed conversation” (i.e., the text data) “corresponding to the current speaker is tagged with the identity of” “speaker”; Col. 9 lines 64+: “when such information is accessed by the user, the audio indexer/prioritizer module 34 sends the requested” (in response to a reproduction request by a “user” (owner of a communication terminal in the “teleconference”)) “information to the speech 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate function of “audio indexer/prioritizer module” of Field et al. into the “text-to-speech processing” of Lord et al. (¶ 0736) would enable the combined systems and their associated methods to perform in combination as they do separately and to enable Lord et al. device users to choose whether or not they want to receive information associated with their “conference history” by “text-to-speech” means or not rather than providing it to them on the fly and thus help reduce data transmission.

Regarding claim 22, Lord et al. do not specifically disclose the communication method according to claim 16, further comprising, in response to a reproduction request sent from at least one of the communication terminals in receipt of the text data and requesting reproduction of a voice corresponding to the text data, transmitting call data corresponding to the text data to said at least one of the communication terminals having sent the reproduction request.
Field et al. do teach the communication method according to claim 16, further comprising, in response to a reproduction request sent from at least one of the 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate function of “audio indexer/prioritizer module” of Field et al. into the “text-to-speech processing” of Lord et al. (¶ 0736) would enable the combined systems and their associated methods to perform in combination as they do separately and to enable Lord et al. device users to choose whether or not they want to receive information associated with their “conference history” by “text-to-speech” means or not rather than providing it to them on the fly and thus help reduce data transmission.


Claim 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Cloran et al. (US 2010/0063815).
Regarding claim 8, Lord et al. do not specifically disclose the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to send, upon receipt of the text data corrected by said one of the communication terminals in possession of the transmission right, an update notice indicative of update of display to the communication terminals in the group and transmit the corrected text data, after sending the update notice, to at least one of the communication terminals in the group.
Cloran et al. do teach the signal processing apparatus according to claim 1, wherein the processing circuitry is configured to send, upon receipt of the text data corrected by said one of the communication terminals in possession of the transmission right, an update notice indicative of update of display to the communication terminals in the group and transmit the corrected text data, after sending the update notice, to at least one of the communication terminals in the group (¶ 0034 lines 1+: “a transcript of the conference call is shown to at least one of the participants” “via a user interface” “if an error appears in the transcript” “it can be corrected” “and the user interface is updated accordingly” (an update is sent when a transcript or text data is corrected for “at least one of the participants” (a communication terminal associated with the 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “update” per “correction” of “conference call” “transcripts” of Cloran et al. into the “transcript” or “text” management of “voice conference” of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. “to develop speaker-specific profiles that improve over time” as discussed in Cloran et al. ¶ 0031 last sentence.

Regarding claim 23, Lord et al. do not specifically disclose the communication method according to claim 16, further comprising, upon receipt of the text data corrected by said one of the communication terminals in possession of the transmission right, sending an update notice indicative of update of display to the communication terminals in the group; and transmitting, after sending the update notice, the corrected text data to at least one of the communication terminals in the group.
Cloran et al. do teach the communication method according to claim 16, further comprising: upon receipt of the text data corrected by said one of the communication 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “update” per “correction” of “conference call” “transcripts” of Cloran et al. into the “transcript” or “text” management of “voice conference” of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. “to develop speaker-specific profiles that improve over time” as discussed in Cloran et al. ¶ 0031 last sentence.


Claims 10, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Uszkoreit et al. (US 2013/0226557).
Regarding claim 10, Lord et al. do not specifically disclose the signal processing apparatus according to claim 9, wherein the processing circuitry is configured to transmit, in response to a start request sent from at least one of the communication terminals in receipt of the translation completion notice and requesting start of display of a character based on the translated text data, the translated text data to said at least one of the communication terminals having sent the start request.
Uszkoreit et al. do teach the signal processing apparatus according to claim 9, wherein the processing circuitry is configured to transmit, in response to a start request sent from at least one of the communication terminals in receipt of the translation completion notice and requesting start of display of a character based on the translated text data, the translated text data to said at least one of the communication terminals having sent the start request (¶ 0004 sentence 3: “The virtual participant processor may translate speech or text data of other end user devices participating in the teleconference into the language indicated by the language preferences of the requesting end user device” (in response to a start request sent by a “teleconference” “end user device” (one of the communication terminals)) “wherein the translation functions are performed” (upon receipt of translation completion notice) “only for the 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “translation functions” of the “teleconference” system of Uszkoreit et al. into the “translation” system of the “voice conference” of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. to provide “translation” “appropriate for each of the participants” as disclosed in Uszkoreit et al. Abstract last 6 lines.

Regarding claim 25, Lord et al. do not specifically disclose the communication method according to claim 24, further comprising, in response to a start request sent from at least one of the communication terminals in receipt of the translation completion notice and requesting start of display of a character based on the translated text data, the translated text data to said at least one of the communication terminals having sent the start request.

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “translation functions” of the “teleconference” system of Uszkoreit et al. into the “translation” system of the “voice conference” of Lord et al. would enable the combined systems and their .


Claim 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Blagsvedt et al. (US 2007/0208813).
Regarding claim 11, Lord et al. do teach and give the translation completion notice indicative of completion of the translation processing to one or more of the communication terminals in the group for which the language is set (¶ 0511 sentence 2: “The AEFS 9.100 may also or instead audibly notify” (give a translation completion notice) “via a speaker of a hearing device 9.120, the user 9.104 to view a translation” (indicative of completion of translation) “or other information displayed on the hearing device 9.120”).
Lord et al. do not specifically disclose:
The signal processing apparatus according to claim 9, wherein the processing circuitry is configured to generate the translated text data by subjecting the text data corrected by said one of the communication terminals in possession of the transmission right to the translation processing according to the setting of the language.
Blagsvedt et al. do teach:

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of the “translation box 550” into the “translation” system of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. the “ability to [provide] correct translations and customize how translations are performed” as disclosed in Blagsvedt et al. ¶ 0004 last sentence.

Regarding claim 26, Lord et al. do teach sending the translation completion notice indicative of completion of the translation processing to one or more of the 
Lord et al. do not specifically disclose:
The communication method according to claim 24, further comprising: generating the translated text data by subjecting the text data corrected by said one of the communication terminals in possession of the transmission right to the translation processing according to the setting of the language.
Blagsvedt et al. do teach:
The communication method according to claim 24, further comprising: generating the translated text data by subjecting the text data corrected by said one of the communication terminals in possession of the transmission right to the translation processing according to the setting of the language (¶ 0048 “translation box 550” “to create and send a manual translation of the message” “The text is then sent to be translated by a translation service and then the translation is sent to the contact”, and this follows i.e., page 8 column 1 lines 2+: “automatically correcting misspelled words in the text before translation” (generated translated text by 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of the “translation box 550” into the “translation” system of Lord et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Lord et al. the “ability to [provide] correct translations and customize how translations are performed” as disclosed in Blagsvedt et al. ¶ 0004 last sentence.

Claims 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al., and further in view of Kristjansson et al. (US 2015/0154183).
Regarding claim 12, Lord et al. do not specifically disclose the signal processing apparatus according to claim 9, wherein the processing circuitry is configured to transmit, in response to a switchover of the language set for at least one of the communication terminals in the group to another language, the translated text data in said another language to said at least one of the communication terminals for which the switchover has occurred.
Kristjansson et al. do teach the signal processing apparatus according to claim 9, wherein the processing circuitry is configured to transmit, in response to a switchover of 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the the “translation services” of the “conferencing services” of Kristjansson et al. into the “translation” services of the “voice conference” of Lord et al. would enable the combined systems to perform in combination as they do separately and to further enable in Lord et al. “when a complex discussion needs to occur, it would be advantageous if the participant could change to the language with which they are more fluent” as disclosed in Kristjansson et al. ¶ 0031 last sentence.


Kristjansson et al. do teach the communication method according to claim 24, further comprising, in response to a switchover of the language set for at least one of the communication terminals in the group to another language, transmitting the translated text data in said another language to said at least one of the communication terminals for which the switchover has occurred (¶ 0030: “During the chat or teleconference”  “conferencing services”  “and the translation services”  “may respond to real-time” “An end user device 110 may change a language preference” (in response to a switchover by a “device 110” (a communication terminal in a “teleconference” (group)) “indication during the conversation” “In response to the updated language preference control signal, the STC 150 may begin converting the input audio signals to Chinese text instead of English text” (generates or transmits to the communication terminal a translated text associated with the preference or switchover)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the the “translation services” of the “conferencing services” of Kristjansson et al. into the “translation” 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
January 15th 2022.